        Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 1 of 29



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 IN RE:                                           §
                                                  §
 WATSON GRINDING &                                §              CASE NO. 20-30967
 MANUFACTURING CO.,                               §
                                                  §              (Chapter 11)
      Debtor.


 ROY TIPTON AND                                  §
 MARLENE TIPTON,                                 §
                                                 §
         Plaintiffs,                             §
                                                 §
 v.                                              §
                                                 §               ADVERSARY NO. __________
 WATSON GRINDING AND                             §
 MANUFACTURING CO., WATSON                       §
 VALVE SERVICES, INC., KMHJ                      §
 MANAGEMENT COMPANY, LLC,                        §
 KMHJ, LTD., WESTERN                             §
 INTERNATIONAL GAS &                             §
 CYLINDERS, INC., AND                            §
 MATHESON TRI-GAS, INC.,                         §
                                                 §
         Defendants.                             §


                                     NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Roy Tipton and Marlene Tipton v. Watson Grinding and Manufacturing Co., Watson

Valve Services, Inc., KMHJ Management Company, LLC, KMHJ, Ltd., Western International Gas & Cylinders,

Inc., and Matheson Tri-Gas, Inc., Cause No. 2020-38103, pending in the 127th Judicial District Court of

Harris County, Texas (the “State Court Action”).




                                                     1
       Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 2 of 29



                         I.      Procedural Background and Nature of Suit

        1.      On June 25, 2020, Roy Tipton and Marlene Tipton (collectively, the “Plaintiffs”) filed

an Original Petition and Jury Demand (the “Original Petition”) against Watson Grinding &

Manufacturing Co., Watson Valve Services, Inc., KMHJ Management Company, LLC, KMHJ, Ltd.,

Western International Gas & Cylinders, Inc., and Matheson Tri-Gas, Inc. (collectively, the

“Defendants”). In their Original Petition, the Plaintiffs assert claims of negligence, gross negligence

and negligent trespass against the Defendants.

        2.      On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                       II.       Basis for Removal

        3.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

        4.      The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

        5.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

        6.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

                                                     2
          Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 3 of 29




therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          7.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          8.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          9.    Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          10.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.




                                                    3
       Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 4 of 29




       11.       Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.     Parties and Notice

       12.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 127th Judicial District Court of Harris

County, Texas.

       13.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

Clark, Love & Hutson, PLLC
Ana M. Ene
440 Louisiana Street, Suite 1700
Houston, Texas 77002

ATTORNEYS FOR PLAINTIFFS

                                     V.      Process and Pleadings

       14.       Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       15.       In the State Court Action, citations were issued on June 26, 2020, on all the

Defendants. No return of citation has been filed.

       16.       In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.



                                                    4
       Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 5 of 29




Dated: June 26, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           4119 Montrose Blvd, Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                           PROPOSED SPECIAL COUNSEL FOR JANET
                                           S. NORTHRUP, CHAPTER 11 TRUSTEE OF
                                           THE ESTATE OF WATSON GRINDING &
                                           MANUFACTURING CO.

                                              AND

                                           McCOY LEAVITT LASKEY LLC

                                           By: /s/ Michael I. Ramirez
                                           Michael I. Ramirez
                                           Texas Bar No. 24008604
                                           20726 Stone Oak Parkway, Suite 116
                                           San Antonio, TX 78258
                                           Telephone (210) 446-2828
                                           Fax (262) 522-7020
                                           mramirez@mlllaw.com

                                           COUNSEL FOR WATSON GRINDING &
                                           MANUFACTURING CO.




                                       5
       Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 6 of 29



                                     CERTIFICATE OF SERVICE

       I certify that on June 26, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on June 27, 2020, via first class mail
(without attachments) to the following:

Clark, Love & Hutson, PLLC
Ana M. Ene
440 Louisiana Street, Suite 1700
Houston, Texas 77002

ATTORNEYS FOR PLAINTIFFS




                                                      /s/ Ruth Van Meter
                                                      Ruth Van Meter




                                                  6
Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 7 of 29




                          EXHIBIT A
                Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 8 of 29
                                     Harris County Docket Sheet


2020-38103
COURT: 127th
FILED DATE: 6/25/2020
CASE TYPE: Other Injury or Damage

                                       TIPTON, ROY
                                    Attorney: ENE, ANA MARIA

                                               vs.
                      WATSON GRINDING AND MANUFACTURING CO


                                      Docket Sheet Entries
         Date         Comment




2020-38103                                                                          Page 1 of 1

127                                                                        6/26/2020 3:15:43 PM
                                                    Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 9 of 29

                                                                  2020-38103 / Court: 127
CertifiedDocumentNumber:91080362-Page1of8
CertifiedDocumentNumber:91080362-Page2of8   Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 10 of 29
CertifiedDocumentNumber:91080362-Page3of8   Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 11 of 29
CertifiedDocumentNumber:91080362-Page4of8   Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 12 of 29
CertifiedDocumentNumber:91080362-Page5of8   Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 13 of 29
CertifiedDocumentNumber:91080362-Page6of8   Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 14 of 29
CertifiedDocumentNumber:91080362-Page7of8   Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 15 of 29
CertifiedDocumentNumber:91080362-Page8of8   Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 16 of 29
                 Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 17 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91080362 Total Pages: 8




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 18 of 29

                                                                   2020-38103 / Court: 127
CertifiedDocumentNumber:91080363-Page1of1
                 Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 19 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91080363 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 20 of 29

                                                                   2020-38103 / Court: 127
CertifiedDocumentNumber:91080364-Page1of1
                 Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 21 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91080364 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 22 of 29

                                                                   2020-38103 / Court: 127
CertifiedDocumentNumber:91080365-Page1of1
                 Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 23 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91080365 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 24 of 29

                                                                   2020-38103 / Court: 127
CertifiedDocumentNumber:91080366-Page1of1
                 Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 25 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91080366 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 26 of 29

                                                                   2020-38103 / Court: 127
CertifiedDocumentNumber:91080367-Page1of1
                 Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 27 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91080367 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 28 of 29

                                                                   2020-38103 / Court: 127
CertifiedDocumentNumber:91080368-Page1of1
                 Case 20-30967 Document 371 Filed in TXSB on 06/26/20 Page 29 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91080368 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
